DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt and entry of Applicant’s Preliminary Amendment filed on 06/19/2019 is acknowledged.
Claims 3-4 have been amended.  Overall, claims 1-4 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The drawings were received on 06/19/2019.  These drawings are approved.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	- Claim 1, the limitation “a recessed manner” renders the claim indefinite because it is unclear what kind of manner of the recess is to be reference to or to be defined as, as the applicants have claimed. Appropriate correction is required.
	Claims 2-4 are rejected by virtue of their dependence on claim 1.
	For the purpose of this Office action, the claims 1-4 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




s 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inaguma et al. (Inaguma) (Publication Number JP 2004-011421).
	Regarding claim 1, as shown in Figs. 1 and 4-5, Inaguma discloses a vane pump comprising: a housing 7 with a pump chamber (not numbered; however, clearly seen in Figs. 1); a rotor 3 rotatable about its own axis; and a vane 1 that rotates together with the rotor and reciprocates in a radial direction with respect to the rotor 3, the vane 1 dividing the pump chamber into a plurality of working chambers (see annotated Fig. 5 below), wherein at least one of opposite end surfaces of the vane in an axial direction is a sliding surface (see annotated Fig. 5 below) that slidably contacts an inner surface of the housing 7 via an oil film (see page 6, lines 2-5 of the English Translation), and an oil reservoir portion 12, 12’ that stores lubricating oil is provided in the sliding surface in a recessed manner (read by the examiner that the reference numbers 12, 12’ are the concave grooves – see pages 5-6 and para. [0015] of the JP’421 with English Translation).
 
    PNG
    media_image1.png
    430
    709
    media_image1.png
    Greyscale


	Regarding claim 4, Inaguma discloses wherein the oil reservoir portion 12, 12’ is an oil groove that extends in the radial direction (see the annotated Fig. 5 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



3 is rejected under 35 U.S.C. 103 as being unpatentable over Inaguma in view of legal precedent.  
	Inaguma discloses the invention as recited above; however, Inaguma fails to disclose the oil reservoir portion 12, 12’ is disposed so as to extend over an entire length of the sliding surface in the radial direction.       
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have formed the oil reservoir portion extending over the entire length of the sliding surface in the radial direction since it has been held that a change in the shape of the element involves only routine skill in the art (see page 5, para [0015], lines 8-10 of the JP '421 with English Translation).
 	Note that the limitation “the oil reservoir portion is disposed so as to extend over an entire length of the sliding surface in the radial direction” recited in claim 3 is such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  
Additionally, it is noted that the limitations after the phrase “…so as to…” sets forth a desired result and does not further limit the claim.
Prior Art
7.	The IDSs (PTO-1449) filed on Dec. 1, 2020, Aug. 14, 2020, May 7, 2020 and June 19, 2019 have been considered.  An initialized copy is attached hereto.  
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Hart Edward (U.S. Patent Number 3,016,184), Schneider (U.S. Patent Number 8,480,386) and Hertell et al. (Publication Number DE3619166 A), each further discloses a state of the art.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746